Citation Nr: 1710187	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-46 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Service connection for a left knee disability, to include as secondary to service-connected right knee disability.

2. Service connection for a bilateral hip disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active duty from June 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for a left knee disability and a bilateral hip disability, both as secondary to the Veteran's service-connected right knee disability.

In January 2016, the Board issued a decision denying these claims. The Veteran appealed the denial of his claims to the U.S. Court of Appeals for Veterans Claims (Court). In its February 2017 decision, the Court granted a Joint Motion for Partial Remand (JMPR) and vacated the Board's denial of these claims. The Court remanded these matters to the Board for further proceedings consistent with the JMPR, and the Board is remanding them to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

More development is required in this case concerning the claims for service connection for a left knee disability and service connection for a bilateral hip disability, both as secondary to service-connected right knee disability. The February 2017 JMPR found the VA medical opinion dated June 2008 inadequate for decision purposes as the opinion stated only that the arthritis in the left knee and in both hips was less likely than not related to his injury and "more likely is a natural occurring phenomenon not related to his right knee." In so finding, the opinion noted that the Veteran had arthritis in his shoulders and found him to have a "a systemic arthritis problem." The medical opinion failed to address the question of etiology and aggravation of the Veteran's left knee and bilateral hip condition. 

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see Barr v. Nicholson, 21 Vet. App. 303 (2007); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Here, the Board finds another VA medical examination is required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record.  

2. Upon receipt of all additional records, schedule the Veteran for a VA examination for his claimed left knee disability and bilateral hip disability. The record, including a complete copy of this remand and the Court-granted Joint Motion for Partial Remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of this claimed disability.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding this disability. Following completion of the examination and review of the claims file, the following must be addressed:

(a) For each left knee disability and bilateral hip disability diagnosed, indicate whether it is at least as likely as not (50 percent probability or greater) that the disability was caused by or otherwise related to service.

(b) For each left knee disability and bilateral hip disability diagnosed, indicate whether it is at least as likely as not (50 percent probability or greater) that the disability was caused by any of the Veteran's service-connected disabilities, to include his service-connected right knee disability.

(c) For each left knee disability and bilateral hip disability diagnosed, indicate whether it is at least as likely as not (50 percent probability or greater) that the disability was aggravated by any of the Veteran's service-connected disabilities, to include his service-connected right knee disability.

Aggravation is defined as permanent exacerbation beyond the natural progression of the condition.

3. Then readjudicate these claims in light of this and all other additional evidence. If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


